Citation Nr: 1535927	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 3, 2005 for the grant of service connection for left ankle degenerative joint disease.
 
2.  Entitlement to a higher initial rating for left ankle degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for left ankle degenerative joint disease, evaluated as 10 percent disabling, effective August 3, 2005.

The Veteran presented testimony at a videoconference hearing before the undersigned in May 2013.  A transcript of the hearing is associated with the Veteran's claims folder.

This appeal was previously before the Board in December 2013 when it was remanded for additional development.  It has been returned to the Board for further consideration. 

Regrettably, the appeal must once again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the December 2013 remand, the Veteran's claim for service connection for a left ankle disability was initially denied in a November 1980 rating decision.  The Veteran submitted a notice of disagreement, but the appeal was closed after he failed to submit a timely substantive appeal.  At the Board hearing, the Veteran alleged that there was clear and unmistakable error (CUE) in the November 1980 decision.  This issue is inextricably intertwined with the effective date for the grant of service connection, but the Board cannot consider this question in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  The RO has not considered whether there was CUE in the 1980 decision.  

The December 2013 remand instructed the agency of original jurisdiction to adjudicate whether there was CUE in the November 1980 decision that denied entitlement to service connection for a left ankle disability.  This has not been accomplished.  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, effective date issue must again be remanded.  

The December 2013 remand also instructed that the Veteran be afforded a VA left ankle examination.  This was accomplished in March 2014.  However, VA treatment records reflect that the Veteran underwent surgery for his left ankle disability in April 2015.  The need for surgery indicates a worsening in the disability since the last examination.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must adjudicate whether there was CUE in the November 1980 decision that denied entitlement to service connection for a left ankle disability.  This issue should not be certified to the Board, unless the Veteran perfects an appeal. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his left ankle disability.  The electronic record should be reviewed by the examiner, and the examination report must state that it has been reviewed. 

Range of motion testing should be conducted, and the examiner should provide an opinion as to the severity of the limitation of motion and the severity of any associated foot disability.

The examiner should report (in degrees) any additional limitation of motion due to weakness, fatigue, incoordination, pain, or flare-ups. 

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

3.  If the claims on appeal are not fully granted, issue a supplemental statement of the case; and then return the record to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




